Citation Nr: 0724952	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for carcinoma of the prostate, status post radical retropubic 
prostatectomy.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for carcinoma of the prostate, status post radical retropubic 
prostatectomy, and granted noncompensable service connection 
for bilateral hearing loss.  In January 2007, the claims were 
remanded for additional development.  In April 2007, the 
veteran testified before the Board at a hearing held at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran alleges that his service-connected hearing loss 
and carcinoma of the prostate, status post radical retropubic 
prostatectomy, are more severe than the current ratings 
reflect.  Specifically, the veteran asserts that he is 
experiencing increasing difficulty in understanding people, 
particularly on the telephone, and that his carcinoma of the 
prostate, status post radical retropubic prostatectomy is now 
manifested by increased urinary frequency and voiding 
dysfunction, qualifying him for higher ratings.  

The veteran was last afforded a VA examination for his 
carcinoma of the prostate disability in September 2002.  He 
was last afforded a VA audiological examination in October 
2002.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The veteran has indicated that his conditions have 
worsened since the dates of the last examinations.  Because 
there may have been a significant change in the veteran's 
conditions, a new examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the current 
level of disability associated with his 
bilateral hearing loss.  The claims 
folder must be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.

2.  Schedule the veteran for a VA 
genitourinary examination for the 
purpose of ascertaining the current 
level of disability associated with his 
carcinoma of the prostate, status post 
radical retropubic prostatectomy.  The 
examiner should specifically make 
findings as to the severity of any 
voiding dysfunction associated with the 
removal of the veteran's prostate.  The 
claims folder must be made available to 
and be reviewed by the examiner, and 
the examination report should reflect 
that the claims folder was reviewed.

3.  Then, readjudicate the claims on 
appeal.  If action remains adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

